Case 7:20-cv-00137-MCR-GRJ Document 184 Filed 04/30/21 Page 1 of 6

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION

LUKE ESTES,
Case No. 7:20cv137-MCR-GRJ

Plaintiff,
VS.

3M COMPANY, 3M
OCCUPATIONAL SAFETY LLC,
AEARO HOLDING LLC,

AEARO INTERMEDIATE LLC,
AEARO LLC, and AEARO
TECHNOLOGIES LLC,

 

Defendants.

 

VERDICT FORM
We, the jury, in the above entitled and numbered case, unanimously find, by
a preponderance of the evidence, as follows on Plaintiff Luke Estes’ claims and 3M’s

affirmative defenses, based on the Court’s instructions on the law and evidence:

FILED IN OPEN COURT THIS

4K. B0- J6A!

CLERK, U.S. DISTRICT -
COURT, NORTH DIST. FLA ,

Page | of 6

 
Case 7:20-cv-00137-MCR-GRJ Document 184

Plaintiff's Claims:
(1) — Strict Liability—Design Defect

~ Proven Not Proven

(2) Strict Liability—-Failure to Warn

V Proven Not Proven

(3) Negligent Design

vA

___ Proven Not Proven

(4) Negligent Failure to Warn

“Proven Not Proven

(5) Negligence Per Se

VM proven Not Proven

(6) Fraudulent Misrepresentation

~ Proven Not Proven

(7) Fraudulent Concealment

oe V proven Not Proven

(8) Negligent Misrepresentation

Proven Not Proven

Page 2 of 6

Filed 04/30/21 Page 2 of 6
Case 7:20-cv-00137-MCR-GRJ Document 184 Filed 04/30/21 Page 3 of 6

(9) Breach of Express Warranty

___Proven Not Proven

(10) Breach of Implied Warranty
“Proven Not Proven
If you have found any claim above proven by a preponderance of the evidence,

you will consider 3M’s affirmative defenses. If you have not found any claim above
proven, your work is complete and you should have the Foreperson sign and date

the Verdict Form.

Page 3 of 6
Case 7:20-cv-00137-MCR-GRJ Document 184 Filed 04/30/21 Page 4 of 6

3M’s Affirmative Defenses:
(1) Superseding Cause

___ Proven wv Not Proven

(2) Avoidance of Consequences

___ Proven vO Not Proven

(3) Statute of Limitations

___ Proven Not Proven

If you have found affirmative defenses (1), (2), or (3) proven by a
preponderance of the evidence, your verdict will be in favor of 3M on all claims.

(4) Apportionment—Luke Estes

___Proven Not Proven

(5)  Apportionment—United States Army

___ Proven “Not Proven
If you have found affirmative defenses (4) or (5) proven by a preponderance
of the evidence, you should consider the percentage of fault that should be

apportioned to that party when considering damages and reflect that on Page 5
below.

Page 4 of 6
Case 7:20-cv-00137-MCR-GRJ Document 184 Filed 04/30/21 Page 5 of 6

Compensatory Damages:

If you have found in favor of Mr. Estes on any of the above claims, what

damages, if any, do you find for:

5 3,000 =

Medical expenses

ov
Lost earnings $ aA Sod a
| 00
Pain and suffering (mental and physical) $ v i 0 Od a
Apportionment of Fault:

 

If you have found that any of the individuals or organizations listed below was
negligent and thereby caused or contributed to Mr. Estes’ injuries, then it is
necessary for you to determine the percentage of fault for each. If you find no fault, _
then you should place a “0” by that name. Your allocation of fault must equal 100%.

Defendants [DO % |

United States Army gv %

Mr. Estes Z _%

If you awarded compensatory damages to Mr. Estes, you should consider his
claim for punitive damages. If you did not award compensatory damages, your
deliberations are complete, and the foreperson should sign and date this Verdict
Form.

Page 5 of 6
Case 7:20-cv-00137-MCR-GRJ Document 184 Filed 04/30/21 Page 6 of 6

Punitive Damages

5 a . . *
Proven, by clear and convincing evidence Not Proven

If you found punitive damages were proven, please list the amount imposed
below. If you found punitive damages were not proven, your deliberations are
complete.

 

Once you have answered this question, your deliberations are complete, and
the foreperson should sign and date this Verdict Form.

if
hy

SO SAY WE ALL, this J ~~ day of April, 2021

Foreperson’s Signature |

 

Page 6 of 6
